           Case 1:20-cv-05680-VEC Document 23 Filed 09/11/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 9/11/2020
 -------------------------------------------------------------- X
 GEORGE PAPPAS, INDIVIDUALLY AND AS :
 THE REPRESENTATIVE OF A CLASS OF                               :
 SIMILARLY SITUATED PERSONS,                                    :
                                                                :
                                              Plaintiff,        : 20-cv-5680 (VEC)
                                                                :
                            -against-                           :      ORDER
                                                                :
                                                                :
 MYPIZZA TECHNOLOGIES, INC., A                                  :
 DELAWARE CORPORATION,                                          :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on September 11, 2020, the parties appeared for an initial pretrial

conference;

       IT IS HEREBY ORDERED THAT:

       1.      This case is STAYED until October 11, 2020.

       2.      A pretrial conference will be held on October 16, 2020 at 11:30 a.m. The

parties’ joint letter is due by October 8, 2020. The parties must appear for the conference by

calling 888-363-4749, using the access code 3121171 and the security code 5680.



SO ORDERED.
                                                         ________________________
Date: September 11, 2020                                    VALERIE CAPRONI
      New York, New York                                  United States District Judge
